

Exhibit 10.123


PROMISSORY NOTE




$25,500,000.00                                December 18, 2013




FOR VALUE RECEIVED, the undersigned, AHC WASHTENAW, LLC, a Delaware limited
liability company (“Maker”), hereby promises to pay to the order of SECURITY
LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation, or any subsequent
holder hereof (“Payee”), at the office of Payee, c/o ING Investment Management
LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349, or at
such other place as Payee may from time to time designate in writing, the
principal sum of TWENTY-FIVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($25,500.000.00) and interest thereon from and after the date of disbursement
hereunder at four and twenty-seven one-hundredths percent (4.27%) per annum
(“Note Rate”), to be paid in lawful money of the United States of America, as
follows:


1.Payments of Principal and Interest. Both principal and interest to be paid as
follows:
(i)Interest only from and including the date of disbursement of the loan
proceeds through and including the last day of the month, shall be paid on the
first day of the month following the date hereof or, at the option of Payee, on
the date hereof; and
(ii)Payments of interest only shall be due monthly in arrears on the first day
of each calendar month commencing February 1, 2014 through and including January
1, 2017, together with, and in addition thereto, an annual principal payment of
$1,000.00 shall be due on each January 1, commencing on January 1, 2015 through
and including January 1, 2017; and
(iii)Payments of principal and interest shall be made in successive monthly
installments commencing on February 1, 2017 and continuing on the first day of
each and every calendar month thereafter up to and including January 1, 2047
(the “Maturity Date”) or, upon exercise of Payee’s right under the following
paragraph, the Call Date as to which Payee has exercised its right, all but the
final installment thereof to be in the amount of One Hundred Twenty-Five
Thousand Seven Hundred Twenty-Eight and 63/100 Dollars ($125,728.63), and the
final installment payable on the Maturity Date, or, if earlier, the exercised
Call Date to be in the full amount of outstanding principal of this Promissory
Note (this “Note”), interest and all other sums remaining unpaid hereunder and
under the Mortgage (as hereinafter defined).





1



--------------------------------------------------------------------------------



2.Call Option. Notwithstanding any provisions of this Note to the contrary,
Payee reserves the right (the “Call Option”) to declare the entire amount of
outstanding principal of this Note, interest and all other sums remaining unpaid
hereunder and under the Mortgage to be due and payable on either of the
following dates (each referred to as a “Call Date,” and collectively the “Call
Dates”):


(i)
January 1, 2026;



(ii)
January 1, 2031;



(iii)
January 1, 2036;



(iv)
January 1, 2041; or



(v)
January 1, 2046.



Such right shall be exercised by Payee, in its sole and absolute discretion, by
giving written notice to Maker at least six (6) months prior to the Call Date as
to which Payee is electing, which notice shall refer to this Note and state the
Call Date elected by Payee. The exercise of such right by Payee shall not
relieve Maker of its obligation to make scheduled payments hereunder, or to pay
any other sums due and owing hereunder, between the date of such notice and the
elected Call Date. The exercise of such right by Payee will result in the
original principal amount of this Note not having been fully amortized by the
payment of the monthly installments hereunder prior to the exercised Call Date,
and Maker shall be obligated to make a payment of the entire amount of
outstanding principal of this Note and interest and all other sums remaining
unpaid hereunder and under the Mortgage on the Call Date.


3.Application of Payments. All payments on account of the Indebtedness (as
hereinafter defined) shall be applied: (i) first, to further advances, if any,
made by Payee as provided in the Loan Documents (as hereinafter defined); (ii)
next, to any Late Charge (as hereinafter defined); (iii) next, to interest at
the Default Rate (as hereinafter defined), if applicable; (iv) next, to the
Prepayment Premium (as hereinafter defined), if applicable; (v) next, to
interest at the Note Rate on the unpaid principal balance of this Note unless
interest at the Default Rate is applicable; and (vi) last, to reduce the unpaid
principal balance of this Note. Interest shall be calculated on the basis of a
year consisting of 360 days and with twelve thirty-day months, except that
interest due and payable for less than a full month shall be calculated by
multiplying the actual number of days elapsed in such period by a daily interest
rate based on a 360-day year. As used herein, the term “Indebtedness” shall mean
the aggregate of the unpaid principal amount of this Note, accrued interest, all
Late Charges, any Prepayment Premium, and advances made by Payee under the Loan
Documents.


4.Late Charges. In the event any installment of principal or interest due
hereunder, or any escrow fund payment for real estate taxes, assessments, other
similar charges or insurance premiums due under the Mortgage shall be more than
ten (10) days overdue, Maker shall pay to the holder hereof a late charge (“Late
Charge”) of four cents ($.04) for each dollar so overdue or,



2



--------------------------------------------------------------------------------



if less, the maximum amount permitted under applicable law, in order to defray
part of the cost of collection and of handling delinquent payments.


5.No Usury. The terms of this Note are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to Payee exceed the
highest lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof or any other
documents securing the Indebtedness at the time performance of such provision
shall be due, shall involve the payment of interest exceeding the highest rate
of interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under applicable law;
and if for any reason whatsoever Payee shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the principal portion of the
Indebtedness (whether or not then due and payable) and not to the payment of
interest.


6.Security; Loan Documents. Payment of this Note is secured by a Mortgage (the
“Mortgage”) dated on or about this same date by Maker, as Mortgagor, for the
benefit of Payee, as Mortgagee, encumbering certain real estate and other
property interests situated in Washtenaw County, Michigan and more particularly
described in the Mortgage (the “Premises”). This Note, the Mortgage, and all
other instruments now or hereafter evidencing, securing or guarantying the loan
evidenced hereby, as may be modified, amended, extended, supplemented, replaced
or restated, are sometimes collectively referred to as the “Loan Documents”. The
Mortgage contains “due on sale or further encumbrance” provisions which,
together with all other terms of the Mortgage, are incorporated herein by this
reference.


7.Prepayment Privilege. Except as expressly stated in this Note, there shall be
no right to prepay the principal portion of the Indebtedness prior to January 1,
2015 (the “Lock Out Period”). Maker reserves, however, the privilege to prepay,
in full but not in part, the principal portion of the Indebtedness on January 1,
2015 and on any installment payment date thereafter, upon sixty (60) days prior
written notice to Payee (such notice specifying the date of prepayment) and
payment of a premium (the “Prepayment Premium”) equal to the greater of:


(a)    an amount (the “Treasury Obligation Amount”) equal to the sum of (a) the
present value of the scheduled monthly installments on this Note from the date
of prepayment to the Maturity Date or, if earlier, the next applicable Call
Date, and (b) the present value of the amount of principal and interest due on
the Maturity Date or, if earlier, the next applicable Call Date (assuming all
scheduled monthly installments due prior thereto were made when due) minus (c)
the outstanding principal balance of this Note as of the date of prepayment. The
present values described in clauses (a) and (b) shall be computed on a monthly
basis as of the date of prepayment, discounted at the yield of the U.S. Treasury
obligation closest in maturity to the Maturity Date or, if earlier, the next
applicable Call Date, as published in the Federal Reserve Statistical Release
H.15 (519) Selected Interest Rates listed under the U.S. Governmental
Securities, Treasury Constant Maturities (“Treasury Rate”) plus twenty-five (25)
basis points. The Treasury Rate so used shall be the “Week Ending” yield for the
week immediately preceding the date of such prepayment. If no Treasury Constant
Maturities are published for the specific length of time from the date of



3



--------------------------------------------------------------------------------



prepayment of this Note to the Maturity Date or to the next applicable Call
Date, whichever is next to occur, the Treasury Rate that shall be used shall be
computed based on a linearly interpolated interest rate yield between the two
Treasury Constant Maturities that (i) most closely correspond with the Maturity
Date, or the next applicable Call Date, whichever is next to occur, as of the
date of such prepayment and (ii) bracket in time such Maturity Date, or the next
applicable Call Date, one being before the Maturity Date, or the next applicable
Call Date, and the other being after the Maturity Date, or the next applicable
Call Date. If for any reason the above Treasury Rate is no longer published in
the Federal Reserve Statistical Release H.15 (519) Selected Interest Rates, the
Treasury Rate shall be based on the yields reported in another publication of
comparable reliability and institutional acceptance as selected by Payee in its
sole and absolute discretion which most closely approximates yields in percent
per annum of actively traded U.S. Treasuries of varying maturities. The Treasury
Obligation Amount is intended to be that amount which, together with the amount
prepaid, shall be sufficient to enable Payee to invest in a U.S. Treasury
obligation for the remaining term of this Note to provide the same effective
yield on the amount paid from the date of prepayment to the Maturity Date or, if
earlier, the next applicable Call Date, as would have been produced under this
Note adjusted, however, for the addition of twenty-five (25) basis points to the
Treasury Rate if such amount had not been prepaid; or


b.    one percent (1.0%) of the outstanding principal balance of this Note as of
the prepayment date.


In addition to the above, provided no Event of Default (as hereinafter defined)
exists hereunder, no Prepayment Premium shall be due or payable if Maker elects
to prepay, in full but not in part, the principal portion of the Indebtedness at
any time within thirty (30) days prior to the Maturity Date or a Call Date upon
at least fifteen (15) days prior written notice to the holder hereof.


Except as provided in the next two (2) sentences, in no event shall the amount
prepaid be less than the total amount of the then outstanding principal and
accrued and unpaid interest thereon plus one percent (1%) of the then
outstanding principal. Notwithstanding the Lock Out Period, in the event of
acceleration of this Note at any time and subsequent involuntary or voluntary
prepayment, the Prepayment Premium shall be payable. Notwithstanding anything in
this Note to the contrary, no Prepayment Premium shall be payable with respect
to any prepayment which results from application of proceeds from insured
damage, condemnation or other taking of the Premises when no Event of Default
exists. No Prepayment Premium shall be due for any prepayment which is made
within thirty (30) days prior to the Maturity Date or a Call Date (regardless of
whether Payee has exercised its Call Option). In the event the Prepayment
Premium were ever construed by a court having jurisdiction thereof to be an
interest payment, the Prepayment Premium shall not exceed an amount equal to the
excess, if any, of (i) interest calculated at the highest rate permitted by
applicable law, as construed by courts having jurisdiction thereof, on the
principal balance of this Note from time to time outstanding from the date
thereof to the date of such payment, less (ii) interest theretofore paid on this
Note.





4



--------------------------------------------------------------------------------



In the event Payee applies any insurance proceeds or condemnation proceeds to
the reduction of the principal portion of the Indebtedness in accordance with
the terms of the Mortgage, and if at such time no Event of Default exists
hereunder and no event has occurred which with the passage of time or the giving
of notice would be or become an Event of Default, then no Prepayment Premium
shall be due or payable as a result of such application.


If the maturity of the Indebtedness is accelerated by Payee as a consequence of
the occurrence of an Event of Default, or in the event the right to foreclose
the Mortgage shall otherwise accrue to Payee, Maker agrees that an amount equal
to the Prepayment Premium (determined as if prepayment were made on the date of
acceleration) shall be added to the balance of unpaid principal and interest
then outstanding, and that the Indebtedness shall not be discharged except: (i)
by payment of such Prepayment Premium, together with the balance of principal
and interest and all other sums then outstanding, if Maker tenders payment of
the Indebtedness prior to completion of a non-judicial foreclosure sale (if
applicable in the State in which the Premises are located), judicial order or
judgment of foreclosure sale; or (ii) by inclusion of such Prepayment Premium as
a part of the Indebtedness in any such completion of a non-judicial foreclosure
sale (if applicable in the State in which the Premises are located), judicial
order or judgment of foreclosure.


8.Default.


a.     Event of Default. It is hereby expressly agreed by Maker that time is of
the essence in the performance of this Note and that each of the following
occurrences shall constitute a default (“Event of Default”) under this Note:


(i)    The failure of Maker to:


(A)    make any payment of principal or interest under this Note within ten (10)
days after the same shall fall due, or


(B)    comply with any of the other terms of this Note within thirty (30) days
after written notice of such failure has been given by Payee to Maker or within
such longer period of time, not to exceed an additional thirty (30) days, as may
be reasonably necessary to cure such non-compliance if Maker is diligently and
with continuity of effort pursuing such cure and the failure is susceptible of
cure within such additional thirty-day period.


(ii)    The failure of Maker to make payment of any amount due Payee under any
Loan Document other than this Note, on the date the same shall fall due
(including any applicable grace period).


(iii)    The occurrence of any breach, default, event of default or failure of
performance (however denominated) under any Loan Document other than this Note,
and the expiration of any applicable cure period without the same having been
cured.





5



--------------------------------------------------------------------------------



b.    Default Rate. From and after the date of the occurrence of any Event of
Default and continuing until such Event of Default is fully cured (if Maker is
entitled under this Note to cure such default) or until this Note is paid in
full, Maker promises to pay interest on the principal balance of this Note then
outstanding at the rate (the “Default Rate”) equal to the Note Rate plus five
percentage points (5%) per annum or, if less, the maximum rate permitted under
applicable law. Interest at the Default Rate shall accrue on the amount of any
judgment rendered hereon or in connection with any foreclosure of the Mortgage.
Maker agrees that such additional interest which has accrued shall be paid at
the time of and as a condition precedent to the curing of such Event of Default.
During the existence of any such Event of Default Payee may apply payments
received on any amounts due hereunder or under the terms of any of the Loan
Documents as Payee shall determine.


9.Remedies. Payee shall have the following rights, powers, privileges, options
and remedies whenever any Event of Default shall occur under this Note:
(i)To foreclose, or exercise any power of sale under, the Mortgage.
(ii)To accelerate the maturity of the Indebtedness and declare the entire unpaid
principal balance of, and any unpaid interest then accrued on, this Note,
together with any Prepayment Premium, without demand or notice of any kind to
Maker or any other person, to be immediately due and payable.
(iii)To exercise any and all rights, powers, privileges, options and remedies
available at law or in equity and as provided in any of the Loan Documents.


Upon the occurrence of an Event of Default, Maker expressly agrees to pay all
costs of collection and enforcement of every kind, including without limitation,
all reasonable attorneys’ fees and expenses, court costs, costs of title
evidence and insurance, inspection and appraisal costs and expenses of every
kind incurred by Payee in connection with the protection or realization of any
or all of the security for this Note, whether or not any lawsuit is filed with
respect thereto. The occurrence of an Event of Default under this Note shall
constitute a default under each and all of the other Loan Documents.


The rights, powers, privileges, options and remedies of Payee, as provided in
this Note, in any of the Loan Documents, or otherwise available at law or in
equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur. No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy hereunder shall be
deemed a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or remedy.
Without limiting the generality of the foregoing, the failure of Payee after the
occurrence of any Event of Default to exercise Payee’s right to declare the
Indebtedness remaining unmatured hereunder to be immediately due and payable
shall not constitute a waiver of such right in connection with any future Event
of Default. Acceleration of maturity, once elected by Payee, may be, in Payee’s
sole and absolute discretion rescinded by Payee’s written acknowledgment to



6



--------------------------------------------------------------------------------



that effect, but without limiting the foregoing the tender and acceptance of
partial payment or partial performance shall not, by itself, in any way affect
or rescind such acceleration.


Maker waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest, notice of intent to
accelerate, notice of acceleration of maturity, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, except as otherwise provided herein, and agrees that
if more than one the liability of each of them hereunder shall be joint, several
and unconditional without regard to the liability of any other party and shall
not be in any manner affected by any indulgence, extension of time, renewal,
waiver or modification granted or consented to by Payee; and Maker consents to
any and all extensions of time, renewals, waivers or modifications that may be
granted by Payee with respect to the payment or other provisions of this Note,
and to the release of any collateral given to secure the payment hereof, or any
part thereof, with or without substitution, and agrees that additional makers or
guarantors may become parties hereto without notice to any of them or affecting
any of their liability hereunder.


Payee shall not by any acts of omission or commission be deemed to have waived
any rights or remedies hereunder unless such waiver is in writing and signed by
Payee, and then only to the extent specifically set forth therein; a waiver in
respect of one event shall not be construed as continuing or as a bar to the
exercise or waiver of such right or remedy in respect of a subsequent event.


10.Notices. All notices, demands, requests, and other communications desired or
required to be given hereunder (“Notices”) shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.


All Notices shall be deemed given and effective upon the earliest to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (iii) above. All Notices shall be addressed to the following
addresses:





7



--------------------------------------------------------------------------------



Maker:
AHC Washtenaw, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: General Counsel
 
 
and:
Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: General Counsel


With copies to:
AHC Washtenaw, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: Director of Treasury




and:
Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: Director of Treasury



Payee:             Security Life of Denver Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Mortgage Loan Servicing Department


and


ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Real Estate Law Department


With a copy to:         Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3488
Attention: Johnny D. Latzak, Jr., Esq.


or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to



8



--------------------------------------------------------------------------------



the principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.


11.Governing Law. This Note shall be governed by and construed in accordance
with the laws (excluding conflicts of laws rules) of the State of Michigan.


12.Liability of Maker. Subject to the terms of the next succeeding paragraph and
notwithstanding anything to the contrary otherwise contained in this Note, but
without in any way releasing, impairing or otherwise affecting this Note or any
of the other Loan Documents (including without limitation any guaranties or
indemnification agreements) or the certain Environmental Indemnification
Agreement to which Maker is a party, or the validity hereof or thereof, or the
lien of the Mortgage, it is agreed that Payee’s source of satisfaction of the
Indebtedness and Maker’s other obligations hereunder and under the Loan
Documents other than any separate guaranty agreement or the Environmental
Indemnification Agreement is limited to (a) the Premises and proceeds thereof,
(b) rents, income, issues, proceeds and profits arising out of the Premises, and
(c) any separate guaranty or indemnification agreements guarantying or
indemnifying Payee with respect to the payment of any amounts due hereunder and
under the Loan Documents and/or Maker’s performance hereunder and under the Loan
Documents; provided, however, that nothing herein contained shall be deemed to
be a release or impairment of said Indebtedness or the security therefor
intended by the Mortgage, or be deemed to preclude Payee from foreclosing the
Mortgage or from enforcing any of Payee’s rights or remedies in law or in equity
thereunder, or in any way or manner affecting Payee’s rights and privileges
under any of the Loan Documents or any separate guaranty or indemnification
agreements guarantying Maker’s payment and/or performance hereunder and/or under
the Loan Documents.


PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE CONTRARY, MAKER
SHALL PAY, AND THERE SHALL AT NO TIME BE ANY LIMITATION ON MAKER’S PERSONAL
LIABILITY FOR THE PAYMENT TO PAYEE OF:
(i)the application of rents, security deposits, or other income, issues,
profits, and revenues derived from the Premises after the occurrence of an Event
of Default to the extent applied to anything other than (a) normal and necessary
operating expenses of the Premises, or (b) the Indebtedness. It is understood
that any rents collected more than one month in advance as of the time of the
Event of Default shall be considered to have been collected after the Event of
Default;
(ii)any and all loss, cost or damage arising out of or in connection with fraud
or material misrepresentations to Payee by Maker (or by any of its general
partners, officers, shareholders, members, or their agents, if applicable);



9



--------------------------------------------------------------------------------



(iii)any and all loss, cost or damage arising out of or in connection with
Maker’s use or misapplication of (a) any proceeds paid under any insurance
policies by reason of damage, loss or destruction to any portion of the
Premises, or (b) proceeds or awards resulting from the condemnation or other
taking in lieu of condemnation of any portion of the Premises, for purposes
other than those set forth in the Mortgage;
(iv)any and all loss, cost or damage arising out of or in connection with any
waste of the Premises or any portion thereof and all reasonable costs incurred
by Payee in order to protect the Premises;
(v)any taxes, assessments and insurance premiums for which Maker is liable under
this Note, the Mortgage or any of the other Loan Documents and which are paid by
Payee (but not the proportionate amount of any such taxes, assessments and
insurance premiums which accrue following the date of foreclosure [plus any
applicable redemption period] or acceptance of a deed in lieu of foreclosure);
(vi)any and all loss, cost or damage arising out of or in connection with
Maker’s covenants, obligations and liabilities contained in Paragraph 31 of the
Mortgage and under the Environmental Indemnification Agreement dated of even
date herewith executed by Maker in favor of Payee;
(vii)any and all loss, cost or damage to Payee arising out of or in connection
with any construction lien, mechanic’s lien, materialman’s lien or similar lien
against the Premises arising out of acts or omissions of Maker;
(viii)any and all loss, cost or damage arising out of or incurred in order to
cause the Improvements to comply with the accessibility provisions of The
Americans with Disabilities Act and each of the regulations promulgated
thereunder, as the same may be amended from time to time which are required by
any governmental authority;
(ix)the total Indebtedness in the event that (a) Payee is prevented from
acquiring title to the Premises after any Event of Default because of failure of
Maker’s title under federal, state or local laws, less any recovery received by
Payee from any title insurance policy it holds in connection with the Premises,
or (b) Maker or any guarantor of all or any portion of the Indebtedness
voluntarily files a petition in bankruptcy or commences a case or insolvency
proceeding, in each case relating to the Maker’s or guarantor’s insolvency,
under any provision or chapter of the Federal Bankruptcy Code;
(x)any and all loss, damage, cost, expense and liability, including, but not
limited to, reasonable attorneys’ fees and costs, resulting from any act of
Maker or its general partners, members, shareholders, officers, directors,
beneficiaries, and/or trustees, as the case may be, to obstruct, delay or impede
Payee from exercising any of its rights or remedies under the Loan Documents;



10



--------------------------------------------------------------------------------



(xi)the total Indebtedness in the event that (a) Maker makes an unpermitted
transfer of an interest in Maker or in the Premises without the prior written
approval of Payee, or (b) Maker makes an unpermitted encumbrance on the Premises
or the holder of an ownership interest in Maker encumbers such interest, without
the prior written approval of Payee;
(xii)any and all loss, damage, cost, expense or liability, including, but not
limited to, reasonable attorneys’ fees and costs, resulting from or relating to
any right or claim of a right by any tenant under any one or more Leases (as
defined in the Mortgage) to receive a deduction, offset or reimbursement
relating to any refund or payment of taxes to Maker as a result of any tax
increment financing (TIF) or other similar incentive;
(xiii)all costs and fees, including without limitation reasonable attorneys’
fees and costs, incurred by Payee in the enforcement of subparagraphs (i)
through (xii) above.


With the exception of those items of liability specifically set forth in items
(i) through (xiii) above, the lien of any judgment against Maker in any
proceeding instituted on, under or in connection with this Note shall not extend
to any property now or hereafter owned by Maker other than the interest of Maker
in the Premises and the other security for the payment of this Note.


13.Entire Agreement. This Note, together with the other Loan Documents and the
certain Environmental Indemnification Agreement executed by Maker, constitute
the entire agreement between the parties hereto pertaining to the subject
matters hereof and thereof and supersede all negotiations, preliminary
agreements and all prior or contemporaneous discussions and understandings of
the parties hereto in connection with the subject matters hereof and thereof.


14.WAIVER OF JURY TRIAL. THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR
INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL
OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
PARTIES.





11



--------------------------------------------------------------------------------



Maker acknowledges receipt of a copy of this instrument at the time it was
signed.








6327168.2














IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the day and
date first above written.


MAKER:




 
AHC WASHTENAW, LLC, a Delaware limited liability company


 
By: RSW Washtenaw, LLC, a Delaware limited liability company, its sole member


By: AHC Ann Arbor, LLC, a Delaware limited liability company, its managing
member


By: Glimcher Properties Limited Partnership, a Delaware limited partnership, its
sole member


By: Glimcher Properties Corporation, a Delaware corporation, its sole general
partner


By: _/s/ Mark E. Yale__________
Mark E. Yale, Executive Vice President, Chief Financial Officer and Treasurer














12

